Order filed July 3, 2018




                                            In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-18-00461-CV
                                   ____________

                   In the interest of Z.M.R and Z.D.B., children


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2017-02402J


                                        ORDER
       This is an accelerated appeal from a judgment in a parental termination appeal.
Appellant’s brief was due July 2, 2018. No brief has been filed. Appeals in parental
termination cases and child protection cases are to be brought to final disposition
within 180 days of the date the notice of appeal is filed. See Tex. R. Jud. Admin.
6.2(a) (effective May 1, 2012). This accelerated schedule requires greater
compliance with briefing deadlines.

       Therefore, we order appellant’s appointed counsel, Eraka Childs Watson, to
file appellant’s brief no later than July 12, 2018. If the brief is not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.

                                     PER CURIAM